229 Ind. 293 (1951)
98 N.E.2d 187
STATE OF INDIANA
v.
JACOBSON.
No. 28,764.
Supreme Court of Indiana.
Filed April 17, 1951.
J. Emmett McManamon, Attorney General; George W. Hand and John Ready O'Connor, Deputy Attorneys General, for appellant.
BOBBITT, C.J.
Appellee herein was acquitted in the Circuit Court of Hamilton County of the offense of keeping gaming devices and judgment was entered July 1, 1950 by said court. Appellant, without having secured an extension of time, filed in this court, on March 27, 1951, an assignment of errors and transcript of the record under provisions of § 9-2102, Burns' 1942 Replacement. Rule 2-2 of this court provides:
"Rule 2-2. Time for Appeal or Review. In all appeals and reviews the assignment of errors and *294 transcript of the record must be filed in the office of the Clerk of the Supreme Court within 90 days from the date of the judgment or the ruling on the motion for a new trial, unless the statute under which the appeal or review is taken fixes a shorter time, in which latter event the statute shall control."
This rule supersedes said § 9-2102. Phillips v. Townsend (1944), 115 Ind. App. 273, 56 N.E.2d 856; Keller v. Hatfield (1945), 116 Ind. App. 105, 62 N.E.2d 400; Smith v. State (1939), 215 Ind. 276, 19 N.E.2d 549.
Since the bill of exceptions and transcript of the record were not filed with the clerk of this court within the time prescribed by Rule 2-2, this action is hereby dismissed by the court on its own motion.
NOTE.  Reported in 98 N.E.2d 187.